DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I and Species A2 in the reply filed on 11/22/2021 is acknowledged. Upon further consideration of the claims, the election requirement is hereby withdrawn.

Claim and Examination Status
Claims 1-20 are currently pending.
	Claims 1-20 are under examination herein.
	Claims 1-20 are rejected.
Note with respect to the instant claims: Claims 1, 12, and 16 have been assigned steps (a)-(f), (a)-(i), and (a)-(f), respectively, in this action below in order to facilitate discussion. It is recognized that said designations are not present in the claims are originally filed.


Priority
The instant application was filed 29 June 2018.  No priority to any other application is claimed.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 12/09/2019 is in compliance with the provisions of 37 CFR 1.97 and has therefore been considered. A signed copy of the IDS document is included with this Office Action. 

Drawings
The Drawings submitted 6/29/2018 are accepted.

Specification
	The disclosure is objected to for the following informalities.
	The use of the terms Bluetooth and ddPCR™, for example, which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore, the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, ™ , or ® following the terms. Applicant is requested to review the Specification and Drawings for all instances.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the 
Appropriate correction is required.

Claim Objections
The claims are objected to for the following informalities:
Claim 4 recites “of ail poly nucleotides” in line 4, which contains two typographical errors. The claim should be amended to recite “of all polynucleotides”. 
Claim 12, step e.,  recites “at least one datafile”, which is a typographical error. The claim should be amended to recite “at least one data file”.
Claim 19 recites “with the least one primer”, which is a typographical error. The claim should be amended to recite “with the at least one primer”.

Claim Interpretation
	Claims 1-2, 8, and 15-18 are interpreted as taking place entirely on a computer, i.e. virtually. The steps recited in these claims occur in silico, prior to the physical steps of sequencing polynucleotides for storage (326) and after the physical steps of sequencing the target polynucleotides during random access (342), as shown in Figure 3 of the disclosure and at [0023].




Claim Rejections - 35 USC § 112
35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-15 and 18-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, steps a.-d., recites the limitations “encoding a series of bits as a plurality of polynucleotide sequences, wherein the series of bits comprises digital data of a first data file”, “assigning at least one identifier to the plurality of polynucleotide sequences of the first data file”, “encoding a series of bits as a plurality of polynucleotide sequences, wherein the series of bits comprises digital data of a second data file”, and “assigning at least one identifier to the plurality of polynucleotide sequences of the second data file”. There is insufficient antecedent basis for the terms a series of bits, a plurality of polynucleotide sequences, digital data, and at least one identifier because it is unclear which of the multiple recitations of each of the terms throughout the claim are connected. It is recommended to amend the claim in order to clarify the antecedent basis by indicating which bits and which sequences (i.e. a first bit and a second bit etc.) in the indicated. 
Claim 2 recites the limitation “the method of claim 1 further comprising polynucleotides for more than two data files, wherein the identifiers are different for each data file”. First, it is unclear which polynucleotides from claim 1 (those from step a, b, etc.) are intended to be further limited by this claim. Clarification is requested via claim amendment. Second, there the polynucleotides associated with each data file have different identifiers”.
Claims 2-7 and 9-11 recite the limitation “polynucleotides”. It is unclear which polynucleotides from claim 1 (those from step a, b, etc.) are intended to be further limited in claim 2 and claim 3 and those claims dependent therefrom. Clarification is requested via claim amendment.
Claim 4 recites the limitation “the nucleotides of the universal sequence”. The limitation lacks antecedent basis of the limitation as this is the first recitation of nucleotides of the universal sequence in claim 4 and claims 1 and 3, from which claim 4 depends. It is recommended to amend the claim to recite “ nucleotides of the universal sequence”.  
Claim 4 recites a first limitation “selecting at least one primer” and a second limitation “using the primers” for amplifying the polynucleotides. It is unclear whether the second limitation of “the primers” is intended to require two or more primers being selected, rather than at least one. Clarification is requested via claim amendment.
Claim 7 recites the limitation “capturing the polynucleotides… and then sequencing the captured polynucleotide sequence”. The metes and bounds of the claim are unclear as polynucleotides are captured but captured polynucleotide sequences are sequenced. It is unclear whether the claim should recite “capturing the polynucleotide sequences… and then sequencing the captured polynucleotide sequence” or “capturing the polynucleotides… and then sequencing the captured polynucleotide ”. Clarification via claim amendment is requested.   
Claim 7 recites the limitation “optionally amplifying, using the primers, the polynucleotides in the container to produce an amplification product specific for the first or second data file; sequencing the amplification product or capturing the polynucleotides”. It is unclear which element of this limitation is optional. First, only amplifying the polynucleotides is recited as being optional, but sequencing the amplification product is not optional. If the polynucleotides are not amplified, the amplification product cannot be sequenced. Second, it is unclear if capturing the polynucleotides occurs only when the polynucleotides are not amplified or instead of sequencing the amplification product. Clarification is requested via claim amendment.
Claim 12 recites the first limitation “selecting at least one primer or primer pair that corresponds to nucleotides of the identifier region for the digital data of the data file requested, wherein the primer is used to capture the polynucleotides for sequencing and/or for initiating sequencing of the polynucleotides of the digital data of the data file requested”, and the second limitation “sequencing, using the primer, the polynucleotides for the digital data of the data file requested”. First, it is unclear which element of the first limitation, using the primer to capture or to initiate sequencing, is optional. Second, the second limitation appears to remove the conditionality of the first limitation regarding initiating sequencing with the primer. As such, the metes and bounds of the claim are unclear. Clarification via claim amendment is requested. 
This is not a 112b.  They have recited “selecting at least one primer…wherein the primer is used to capture…and/or initiating sequencing of the polynucleotides of the digital data of the data file requested…sequencing…the polynucleotide for the digital data of the data file requested…decoding the polynucleotide sequence”.  Asking them to include  “to produce a 
Claim 12 recites the limitation “synthesizing polynucleotides based at least partly on the polynucleotide sequence data; and storing the polynucleotides in a container of a polynucleotide data storage system”. The presence of the “and” makes the metes and bounds of the claim unclear. Under the BRI, the claim could be interpreted to mean “synthesizing polynucleotides based at least partly on…sequence data, and storing the polynucleotide”. As such, it is not clear if the “storing” is a separate step here or if it is part of synthesizing step. Clarification via claim amendment is requested.
Claim 19 recites the limitation “wherein the polynucleotides are amplified by polymerase chain reaction (PCR) with the least one primer or primer pair”. It is unclear whether this limitation removes the optionality of the step of amplifying the polynucleotides in claim 7, from which claim 19 depends, or whether claim 19 is also optional. Clarification via claim amendment is requested. 

35 U.S.C. 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 recites the limitation “the method of claim 12, wherein the primer facilitates sequencing of the polynucleotides”. This limitation does not further limit claim 12, which already requires sequencing via the primer. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 16-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
The instant rejection reflects the Guidance published in the Federal Register notice titled
2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January
7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance  (hereinafter both referred to as the “Guidance”), as outlined in the MPEP at 2106.04.
Framework with which to Evaluate Subject Matter Eligibility:
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter;
Step 2A, Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;
Step 2A, Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and
Step 2B: If the claims do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
With respect to Step 1, the claims are directed to methods and a system for storing and accessing data as polynucleotides. Therefore, the instantly claimed invention falls into one of the four statutory categories [Step 1: YES].
With respect to Step 2A, Prong One, the claims recite abstract ideas. The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as: 
mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations);
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information).
With respect to the instant claims, under the Step 2A, Prong One evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information).
The claim recites steps to abstract ideas as follows:
Independent claim 1: encoding a series of bits as a plurality of polynucleotide sequences, wherein the series of bits comprises digital data of a first data file; assigning at least one identifier to the plurality of polynucleotide sequences of the first data file; encoding a series of bits as a plurality of polynucleotide sequences, wherein the series of bits comprises digital data of a second data file; assigning at least one identifier to the plurality of polynucleotide sequences of the second data file, wherein the identifier for the polynucleotides encoding the first data file is different than the identifiers for the polynucleotides encoding the second data file polynucleotides; assigning a universal sequence to the polynucleotide sequences of the first and second data file, wherein the assigned universal sequence is the same for all polynucleotides; generating polynucleotide sequence data that includes polynucleotide sequences with a payload region, the identifier as an identifier region, and the universal sequence.
Independent claim 16: generating data indicating a plurality of payload sequences, individual payload sequences of the plurality of payload sequences encoding a number of bits of a series of bits, the series of bits being associated with a data file; generating metadata indicating that the plurality of payload sequences are associated with a universal primer and that the plurality of payload sequences are associated with an identifier, wherein the metadata indicates a container of a polynucleotide storage system that stores polynucleotides that encode a series of bits; generating polynucleotide data indicating a polynucleotide sequence including a payload sequence, an identifier sequence corresponding to the identifier and a universal sequence; identifying, in response to the request and based at least partly on the metadata, the universal sequence associated with polynucleotides in the container and an identifier.
Dependent claim 17: identifying, in response to the request and based at least partly on the metadata, the identifier and the identifier of the container.
Dependent claim 2 recites further limitations on the judicial exceptions recited independent claims 1 and, as such, is further directed to abstract ideas.
The abstract ideas recited in the claims are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance either in the mind because the steps involve nothing more than instructions for a user to manually encode data, assign different types of identifiers to sequences in order to generate a designed sequence, to identify the appropriate matching primers for retrieving the target data, and to finally decode the data. These steps are interpreted as taking place entirely on a computer, i.e. virtually. The steps recited in these claims occur in silico, prior to the physical steps of sequencing polynucleotides for storage (326) and after the physical steps of sequencing the target polynucleotides during random access (342), as shown in Figure 3 of the disclosure and at [0023].  There are no specifics as to the methodology involved in the independent claims in encoding or decoding the data, generating the polynucleotide sequences, or identifying the appropriate primers for data retrieval, and thus, under the BRI, one could simply, for example, perform these actions with the aid of pen and paper.
Therefore, claims 1-3 and 16-17 recite an abstract idea [Step 2A, Prong 1: YES; See MPEP § 2106.04].
Because the claims do recite judicial exceptions, direction under Step 2A, Prong Two, provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d). A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. This is performed by analyzing the additional elements of the claim to determine if the abstract idea is 
With respect to the instant recitations, the claims recite the following additional elements: 
Claim 16: “receiving a request to copy digital data of the data file; … sending, to a computing device, data indicating the universal sequence and the identifier”.
Claim 17: “sending, to a computing device, data indicating the universal sequence and the identifier”.
Independent claim 16 includes “a system comprising: one or more processing units; memory in communication with the one or more processing units, the memory storing computer-readable instructions that, when executed by at least one processing unit of the one or more processing units, perform operations”, which corresponds to the same judicially recited exceptions as pertain to claim 16 as above.
With respect to Step 2A, Prong Two, the additional elements of the claims do not integrate the judicial exceptions into a practical application for the following reasons. 
Those steps directed to data gathering, such as “receiving a request” and “sending data” perform functions of collecting the data needed to carry out the abstract idea. Data gathering does not impose any meaningful limitation on the abstract idea, or on how the abstract idea is performed. Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g).
Further steps herein directed to additional non-abstract elements in claim 16 of “a system comprising: one or more processing units; memory in communication with the one or more processing units, the memory storing computer-readable instructions that, when executed by at 
The uncertainty of what polynucleotide is being referenced in claim 3 also results in uncertainty in determining whether the recited synthesis step is intended to refer to the polynucleotides at the encoding steps, in which case said step is merely a data gathering step (synthesizing to get that data) or if the limitation is intended to be a step that limits the final generated polynucleotides, in which case said step would be considered eligible because it would integrate the judicial exceptions.  As such, claim 3 is interpreted in the rejection as being directed to limiting the data gathering steps.
additional elements which would integrate a judicial exception into a practical application, and the claims are directed to an abstract idea [Step 2A, Prong 2: NO; See MPEP § 2106.04(d)].
 As such, the claims are lastly evaluated using the Step 2B analysis, wherein it is determined that because the claims recite abstract ideas which are not integrated into a practical application, the claims also lack a specific inventive concept. Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
With respect to the instant claims, the additional elements of data gathering described above do not rise to the level of significantly more than the judicial exception. As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of whether or not additional elements (or a combination of additional elements) may provide significantly more and/or an inventive concept rests in whether or not the additional elements (or combination of elements) represents well-understood, routine, conventional activity. Said assessment is made by a factual determination stemming from a conclusion that an element (or combination of elements) is widely prevalent or in common use in the relevant industry, which is determined by either a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates a well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, additional element(s); and/or a statement that the examiner is taking official notice with respect to the well-understood, routine, conventional nature of the additional element(s).
With respect to the instant claims, the computer-related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception. Further exemplified prior art to, for example, Bathe et al. (WO 2017/189,914) teaches that computing elements are routine, well-understood and conventional in the art (page 83, line 30 through page 85, line 10). The specification also notes that computer processors and systems, as example, are commercially available or widely used at [0064-0072]. The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer. Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).
With respect to the instant claims, the steps of sending, receiving, and accessing data have been recognized by the court as well-understood, routine, conventional activities in the field (see MPEP 2106.05(d)(ii)). The prior art to Le Scouarnec et al. (US 2017/0187390 A1) discloses that sending and receiving data are routine, well-understood, and conventional activities in the art. Said portions of the prior art Le Scouarnec are, for example: sending [0083] and receiving [0053-0054]. The instant disclosure provides no information to suggest that these steps are anything more than well-understood, routine, conventional activities in the field (see [00107-00108], [0053], and [0040]).
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail Step 2B: NO; See MPEP § 2106.05].
Therefore, the instant claims 1-3 and 16-17 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Examiner Note with Respect to Eligible Claims:
With respect to claims 4-15 and 18-20, the claims recite eligible subject matter because the further steps directed to the additional elements use the sequence data generated by the judicial exceptions. The additional elements are interpreted as physical steps, as supported by the disclosure at: synthesizing [0021], storing [0021], amplifying [0014], aliquoting [0047], capturing [0062], and sequencing [0062]. The additional elements of use the data generated by the judicial exceptions in a meaningful way, and therefore integrate the recited judicial exceptions, under Step 2A, Prong 2, into a practical application for storing DNA encoding digital data.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1-5 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldman et al. (Goldman, N., Bertone, P., Chen, S., Dessimoz, C., LeProust, E.M., Sipos, B. and Birney, E., 2013. Towards practical, high-capacity, low-maintenance information storage in synthesized DNA. Nature, 494(7435), pp.77-80. [Goldman] and Supplementary Information [Goldman Supplementary]).  
Claim 1 discloses a method comprising: (a) encoding a series of bits as a plurality of polynucleotide sequences, wherein the series of bits comprises digital data of a first data file; (b) assigning at least one identifier to the plurality of polynucleotide sequences of the first data file; (c) encoding a series of bits as a plurality of polynucleotide sequences, wherein the series of bits comprises digital data of a second data file; (d) assigning at least one identifier to the plurality of polynucleotide sequences of the second data file, wherein the identifier for the polynucleotides encoding the first data file is different than the identifiers for the polynucleotides encoding the second data file polynucleotides; (e) assigning a universal sequence to the polynucleotide sequences of the first and second data file, wherein the assigned universal sequence is the same for all polynucleotides; and (f) generating polynucleotide sequence data that includes polynucleotide sequences with a payload region, the identifier as an identifier region, and the universal sequence.
Regarding claim 1, Goldman teaches a method of high-capacity information storage in synthesized DNA (title). 
Regarding steps (a)-(d), Goldman teaches encoding bits (i.e., a series of bits) of computer files (i.e., digital data of data files) into a DNA code (i.e., a plurality of polynucleotide i.e., three nucleotides) for file identification (i.e., an identifier), was appended to the information storage bases (i.e., assigning at least one identifier to the plurality of polynucleotide sequences of the first and second data files) (page 4, paragraph 1). As Goldman Supplementary teaches an example of one index, it is considered that this example encompasses the instantly claimed range of at least one identifier. Insofar as Goldman Supplementary teaches that the indexing information is used for file identification, it is considered that Goldman Supplementary fairly teaches the limitation regarding the identifiers for the polynucleotides of the first and second data files being different. 
Regarding step (e), Goldman Supplementary teaches incorporating paired-end adapter sequences at the 5’ and 3’ ends of each oligonucleotide (i.e., a universal sequence) (page 5, paragraph 1). As Goldman Supplementary teaches only one sequence for each paired end adapter, it is considered that Goldman Supplementary fairly teaches the limitation regarding the assigned universal sequence being the same for all polynucleotides. 
Regarding step (f), Goldman Supplementary teaches synthesizing the DNA oligo designs (i.e., the generated polynucleotide sequence data that includes polynucleotide sequences) (page 5, paragraph 2), which are described as having a data-encoding component (i.e., payload region) (page 4, paragraph 2), indexing information (i.e., identifier region) (page 4, paragraph 1), and paired-end adapter sequences (i.e., universal sequence) (page 5, paragraph 1).
	Regarding claim 2, Goldman and Goldman Supplementary teach the method of claim 1 as described above. Goldman teaches encoding five files (i.e., data files) as a proof of concept for i.e., polynucleotides) (page 77, column 1, paragraph 3). As Goldman teaches an example of five files, it is considered that this example encompasses the instantly claimed range of more than two data files. It is considered that the indexes (i.e., identifier) of Goldman Supplementary are different for each file (i.e., data files) as discussed above.
Regarding claim 3, Goldman and Goldman Supplementary teach the method of claim 1 as described above. Goldman teaches synthesizing oligonucleotides (i.e., polynucleotides) corresponding (i.e., based at least partly on) to their designed DNA strings (i.e., the polynucleotide sequence data) (page 77, column 2, paragraph 2). Goldman teaches storing the synthesized DNA in lyophilized form that is expected to have excellent long-term preservation characteristics (i.e., storing the polynucleotides), followed by amplification, transferring the library to multiple aliquots, and re-lyophilization for long-term storage (i.e., a polynucleotide data storage system) (page 77, column 2, paragraph 2). Insofar as Goldman teaches storing distinct aliquots of the synthesized DNA, it is considered that Goldman fairly teaches the limitation of a container within the polynucleotide data storage system.
Regarding claim 4, Goldman and Goldman Supplementary teach the method of claim 3 as described above. Goldman Supplementary teaches that the paired-end adapter sequences (i.e., the universal sequence) incorporated at the ends of each oligonucleotide facilitate PCR amplification (page 5, paragraph 1). Goldman Supplementary teaches amplifying the synthesized oligonucleotides with paired-end PCR primers complementary to the synthesized adapter sequences flanking each DNA-storage oligo (i.e., at least one primer that corresponds to the nucleotides of the universal sequence) (page 5, paragraph 5). Insofar as Goldman Supplementary teaches the sequences of the paired-end adapters (i.e., the universal sequence) and that the i.e., polynucleotides) contains the paired-end adapters, it is considered that Goldman Supplementary fairly teaches the limitation regarding producing an amplification product of all polynucleotides. Goldman Supplementary teaches that the synthesized oligos (i.e., polynucleotides) were lyophilized (i.e., stored) and resuspended prior to amplification (page 5, paragraph 5). Insofar as it is considered that Goldman fairly teaches the limitation of a container of a polynucleotide data storage system as discussed above, it is considered that the amplification using the primers complementary to the paired-end adapters as taught by Goldman fairly teaches the limitation regarding amplifying the polynucleotides in the container to produce an amplification product of all polynucleotides in the container.
Regarding claim 5, Goldman and Goldman Supplementary teach the method of claim 4 as described above. Goldman teaches amplifying the synthesized DNA, transferring the library (i.e., the amplification product) to multiple aliquots, and re-lyophilization for long-term storage (i.e., a polynucleotide data storage system) (page 77, column 2, paragraph 2). Insofar as Goldman teaches storing distinct aliquots of the synthesized DNA as discussed above, it is considered that Goldman fairly teaches the limitation of aliquoting the amplification product to additional containers in the storage system, thereby providing additional containers with identical polynucleotides.  
Regarding claim 18, Goldman and Goldman Supplementary teach the method of claim 1 as described above. Goldman teaches end sequences that are used as binding sites for primers pairs and thus the art fairly teaches the at least one identifier as a primer target (Fig. 1).  

Claims 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bathe et al. (WO 2017/189914).
Independent claim 16 discloses a system comprising: one or more processing units;
memory in communication with the one or more processing units, the memory storing computer-readable instructions that, when executed by at least one processing unit of the one or more processing units, perform operations comprising: generating data indicating a plurality of payload sequences, individual payload sequences of the plurality of payload sequences encoding a number of bits of a series of bits, the series of bits being associated with a data file; generating metadata indicating that the plurality of payload sequences are associated with a universal primer and that the plurality of payload sequences are associated with an identifier, wherein the metadata indicates a container of a polynucleotide storage system that stores polynucleotides that encode a series of bits; generating polynucleotide data indicating a polynucleotide sequence including a payload sequence, an identifier sequence corresponding to the identifier and a universal sequence; receiving a request to copy digital data of the data file; identifying, in response to the request and based at least partly on the metadata, the universal sequence associated with polynucleotides in the container and an identifier; and sending, to a computing device, data indicating the universal sequence and the identifier.
Regarding claim 16, Bathe teaches that the described method, or any part thereof or preparation therefor, can be controlled, managed, or otherwise assisted by computer control (i.e., a system), which can be accomplished by a computer controlled process or method, can use and/or generate data structures, and can use a computer program (page 84, lines 4-8). Insofar as the Bathe teaches the use of a generic computer system to perform their method, it is considered 
Regarding step (a), Bathe teaches that digital files (i.e., data file) are encoded and/or converted (i.e., generated) to a molecular memory code composed of (i.e., payload sequences) (page 84, lines 15-17). As Bathe teaches that a memory object is a single-stranded nucleic acid scaffold strand encoding bit stream information (abstract), it is considered that Bathe fairly teaches the limitation regarding the payload sequences encoding a number of bits that are associated with a data file.
Regarding step (b), Bathe teaches the creation (i.e., generating) of databases (i.e., metadata) which contain the information of sequences or tags that can be used to identify bit stream data, or subsets of bit stream data (i.e., indicating that the plurality of payload sequences are associated with an identifier) (page 64, lines 24-32 and page 65, lines 1-5). Insofar as Bathe teaches that collected NMO’s (i.e., polynucleotides) are amplified by PCR using the universal primers surrounding the bitstream sequence (i.e., payload sequence) (page 63, lines 1-3), it is considered that this information is also stored in a database and that Bathe fairly teaches the limitations regarding generating metadata indicating payload sequences associated with a universal primer. Bathe teaches that physical placement of the memory blocks (i.e., payload sequences) with addresses (i.e., identifiers) within a pool of other memory blocks for storage and computation (i.e., a container of a polynucleotide storage system) can be implemented through one or more automated processes, for example, as controlled by a computer (page 84, lines 26-29). Insofar as automatic storage and retrieval of target memory blocks would require metadata encoding their location within the storage system, and as Bathe teaches automatic storage and 
Regarding step (c), insofar as Bathe teaches that the methods can be carried out using a computer-based system, including encoding data to a molecular memory code (page 84, lines 11-17), it is considered that Bathe fairly teaches the limitation regarding generating polynucleotide data. Bathe teaches that a memory object is a single-stranded nucleic acid scaffold strand encoding bit stream information (i.e., payload sequence) with sequence address labels used to associate or select memory objects for sequencing read-out (i.e., an identifier sequence) (abstract). Insofar as Bathe teaches that collected NMO’s (i.e., polynucleotides) are amplified by PCR using the universal primers surrounding the bitstream sequence (i.e., payload sequence) (page 63, lines 1-3), it is considered that Bathe fairly teaches the limitation that the polynucleotide sequence includes a universal sequence. 
Regarding step (d), Bathe teaches that the data pool is specifically selected to narrow down the pool to only messages (i.e., digital data of the data file) that satisfy the user request (i.e., receiving a request to copy) (page 64, lines 25-27).
Regarding step (e), Bathe teaches that collected NMO’s (i.e., polynucleotides) are amplified by PCR using the universal primers surrounding the bitstream sequence (page 63, lines 1-3). Bathe teaches a mechanism to selectively retrieve only desired portions of a pool by selecting the desired sequence tag (i.e., an identifier) of the SMOs of interest (i.e., encoding the digital data of the requested data file) (page 57, lines 19-22). Insofar as the amplification using the universal primers and the selective retrieval using the sequence tags would have required identifying the universal sequence and the identifier, and as Bathe teaches metadata stored in 
Regarding step (f), Bathe teaches that physical purification and isolation of selected memory block(s) of interest from the pool is implemented through one or more automated processes, for example, as controlled by a computer (page 85, line 11). Insofar as Bathe teaches a computer automated process for the entire method (page 84, lines 4-7), including the retrieval of target memory blocks, and as the automated performance of retrieving the stored memory blocks in response to a user request would require sending, to a computing device, data indicating the universal sequence and the identifier, it is considered that Bathe fairly teaches the limitations of the claim.
Regarding claim 17, Bathe teaches the system of claim 16 as described above. Bathe teaches that physical placement of the memory blocks (i.e., polynucleotides) with addresses (i.e., identifiers) within a pool of other memory blocks for storage and computation (i.e., a container of a polynucleotide storage system) can be implemented through one or more automated processes, for example, as controlled by a computer (page 84, lines 26-29). Insofar as automatic storage and retrieval of target memory blocks would require identifying the location within the storage system in response to a user request, and as Bathe teaches automatic storage and retrieval and metadata stored in databases as described above, it is considered that Bathe fairly teaches the limitation of the claim regarding identifying the identifier and the identifier of the container. Insofar as Bathe teaches a computer automated process for entire method (page 84, lines 4-7), including the retrieval of target memory blocks, and as the automated performance of retrieving the stored memory blocks in response to a user request would require sending, to a computing .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
A. 	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Goldman et al. (Goldman, N., Bertone, P., Chen, S., Dessimoz, C., LeProust, E.M., Sipos, B. and Birney, E., 2013. Towards practical, high-capacity, low-maintenance information storage in synthesized DNA. Nature, 494(7435), pp.77-80. [Goldman] and Supplementary Information [Goldman Supplementary]), as applied to claim 4, in view of Yamamoto et al. (Large-Scale DNA Memory Based on the Nested PCR, Journal of Natural Computing, 2008; IDS Document).  
Regarding claim 6, Goldman and Goldman Supplementary teach the method of claim 4 as described above. Goldman and Goldman Supplementary do not teach the limitations regarding the nucleotide data of specific files being requested, amplified, sequenced, and decoded.
However, Yamamoto teaches a DNA Memory with over 10 million (16.8 M) addresses using nested PCR (abstract). Yamamoto teaches that secret information can be encoded and embedded into the DNA sequences, and then can be extracted only by using the correct address information (page 336, paragraph 2). Insofar as Yamamoto teaches extracting specific information, it is considered that Yamamoto fairly teaches the limitation regarding receiving a request for the digital data of a specific file. Yamamoto teaches a pool (i.e., a container) of DNA strands (i.e., polynucleotides) such that each strand codes both data information and its address information (i.e., the identifier region) (page 336, paragraph 4). Yamamoto teaches performing PCR (i.e., amplifying) with primer pair CL0 and CR1 to extract the collection of DNA molecules containing CL0 and CR1 and exclude all others (i.e., a subset of polynucleotides in the container) (page 337, paragraph 2). Insofar as Yamamoto teaches extracting target information only by using the correct address information, it is considered that Yamamoto fairly teaches the limitation regarding selecting at least one primer that corresponds to nucleotides of the identifier i.e., the amplification product) to retrieve the target data (page 337, paragraph 2). Insofar as sequencing nucleotides is known to produce nucleotide sequence data, and as Yamamoto teaches sequencing, it is considered that Yamamoto fairly teaches the limitation regarding producing sequencing data that includes at least one polynucleotide sequence.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Goldman and Goldman Supplementary for encoding bits of computer files into a DNA code by designing DNA oligos with a data-encoding component, indexing information, and adapter sequences, which can be used for amplification and aliquoting, and then synthesizing and storing the designed oligos, with the methods of Yamamoto to amplify and extract target data from a pool of DNA sequences encoding information. The motivation would have been to enable a massively parallel associative search in a vast memory by utilizing the parallelism of DNA’s hybridization (page 336, paragraph 1), by establishing a technology that selects only specific DNA from many kinds of DNA in mixture (page 345, paragraph 2), as taught by Yamamoto.
B. 	Claims 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Goldman et al. (Goldman, N., Bertone, P., Chen, S., Dessimoz, C., LeProust, E.M., Sipos, B. and Birney, E., 2013. Towards practical, high-capacity, low-maintenance information storage in synthesized DNA. Nature, 494(7435), pp.77-80. [Goldman] and Supplementary 
Regarding claim 7, Goldman and Goldman Supplementary teach the method of claim 3 as described above. Goldman and Goldman Supplementary do not teach the limitations regarding capturing, sequencing, and decoding polynucleotide data corresponding to a specific file.
However, Bathe teaches methods for controlled segregation of blocks of information encoded in the sequence of a biopolymer, such as nucleic acids and polypeptides, with rapid retrieval based on multiply addressing nanostructured data (abstract). Bathe teaches that the data pool (i.e., the polynucleotides stored in a container) is specifically selected to narrow down the pool to only messages (i.e., the digital data of the first or second data file) that satisfy the user request (i.e., receiving a request) (page 62, lines 25-27). Bathe teaches that each sequence-controlled polymer memory object (i.e., a polynucleotide; Bathe uses multiple terms for the encoded polynucleotide, including SMO and NMO) is incorporated with one or more specific tags on the surface, which include nucleic acid sequence tags or any affinity tag (i.e., identifier region) (page 27, lines 15-19). Bathe teaches a mechanism to selectively retrieve only desired portions of a pool by selecting the desired sequence tag (i.e., at least one primer or primer pair that corresponds to nucleotides of the identifier region) of the SMOs of interest (i.e., the first or second data file), where methods of capturing desired DNA sequence tag are known in the art. (page 55, lines 19-22). Insofar as the steps of amplifying the polynucleotides and sequencing the amplification product are considered to be optional, these steps need to be performed and it is considered that Bathe fairly teaches these limitations. Bathe teaches that the desired sequence tags are captured via nucleic acid hybridization, in which "bait" sequences are used to select the tag regions of the SMOs (i.e., polynucleotides), where the “bait” sequences are nucleotide i.e., the at least one primer or primer pair that corresponds to the nucleotides of the identifier region) (page 55, lines 23-26). Bathe teaches that the nucleotide sequence is read out via any known sequencing methods, typically after the data pool is specifically selected to narrow down the pool to only messages that satisfy the user request, by methods including capturing the requested encoded NMO’s (i.e., polynucleotide sequence) from the data pool (page 62, lines 20-32). Insofar as sequencing nucleotides is known to produce nucleotide sequence data, and as Bathe teaches sequencing, it is considered that Bathe fairly teaches the limitation regarding producing data that includes at least one polynucleotide sequence. Bathe teaches that the sorted memory block(s) are read out (i.e., the polynucleotide sequence) and decoded to digital format (page 19, lines 25-26).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Goldman and Goldman Supplementary for encoding bits of computer files into a DNA code by designing DNA oligos with a data-encoding component, indexing information, and adapter sequences, which can be used for amplification and aliquoting, and then synthesizing and storing the designed oligos, with the methods of Bathe for rapid retrieval of distinct memory objects based on multiply addressed nanostructured data, where the primer is used to capture desired DNA sequence tags, and the sequence is read out via sequencing. The motivation would have been to use the sequence address labels to associate or select memory objects for sequencing read-out, enabling organization and access of distinct memory objects or subsets of memory objects using Boolean logic (abstract) without the use of methods that rely on PCR for random access of DNA-encoded 
Regarding claim 8, Goldman and Goldman Supplementary in view of Bathe teach the method of claim 7 as described above. Goldman and Goldman Supplementary do not teach the limitations regarding accessing metadata to select the primers that correspond to the nucleotides of the identifier region for specific first or second data file.
However, Bathe teaches the creation of databases (i.e., metadata) which contain the information of sequences or tags that can be used to identify bit stream data, or subsets of bit stream data (i.e., individual identifiers that correspond to individual data files) (page 62, lines 24-32 and page 63, lines 1-5). Insofar as gathering desired data would, under the BRI, entail accessing the stored location of said data to determine the corresponding information, and as Bathe teaches the use of databases to store sequence tags to identify specific data, it is considered that Bathe fairly teaches the limitations of the claim.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Goldman and Goldman Supplementary in view of Bathe as described above with the databases containing information of sequence tags for identifying bit stream data as taught by Bathe. The nature of the problem to be solved, selecting the corresponding primers for specific file identifier regions, as well as the need to determine that the identifiers correspond to encoded data of a specific file to accomplish this goal, would have led one of ordinary skill in the art to choose an appropriate database containing this metadata in order to selectively capture sequence tags associated with an SMO, providing random access of information as taught by Bathe (page 54, lines 19-22). 
Regarding claim 10, Goldman and Goldman Supplementary in view of Bathe teach the method of claim 7 as described above. Goldman and Goldman Supplementary do not teach the limitation regarding capturing the polynucleotides on a flow cell or beads.
However, Bathe teaches that capturing of SMOs (i.e., polynucleotides) takes place in minimized volumes, for example, using microfluidic devices in bulk or on surfaces, where a microfluidic device includes of a surface (i.e., flow cell) or bead-based oligonucleotide support (page 57, lines 11-14).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Goldman and Goldman Supplementary in view of Bathe as described above with the method of Bathe for capturing polynucleotides on a microfluidic device or bead-based oligonucleotide support. The basic technique of capturing polynucleotides on a solid support (either flow cell or beads), as taught by Bathe as described above, would have yielded no more than the predictable outcome during retrieval of DNA encoded digital data, which one of ordinary skill would have expected to achieve with this common tool of the trade and therefore would have been an obvious expedient which would enable rapid purification of the polynucleotides as taught by Bathe (page 8, lines 26-28).  
C. 	Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Goldman et al. (Goldman, N., Bertone, P., Chen, S., Dessimoz, C., LeProust, E.M., Sipos, B. and 
Regarding claim 9, Goldman and Goldman Supplementary in view of Bathe teach the method of claim 7 as described above. Goldman and Goldman Supplementary do not teach the limitation regarding not amplifying the polynucleotides prior to sequencing.
However, Shin teaches a method for analyzing short tandem repeats in nucleotides (abstract). Shin teaches performing amplification-free library preparation and massively parallel, targeted sequencing (i.e., the polynucleotides are not amplified prior to sequencing) (abstract).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Goldman and Goldman Supplementary in view of Bathe as described above for encoding digital data of different files as DNA, synthesizing and storing the polynucleotides, and retrieving the desired polynucleotides via capture with primers specific to the sequence tag, with the method of Shin for sequencing specific nucleotides without prior amplification. The basic technique of performing amplification-free library preparation prior to massively parallel, targeted sequencing, as taught by Shin as described above, would have yielded no more than the predictable outcome during retrieval of DNA encoded digital data, which one of ordinary skill 
Regarding claim 11, Goldman and Goldman Supplementary in view of Bathe teach the method of claim 7 as described above. Goldman and Goldman Supplementary do not teach the limitation regarding capturing and initiating sequencing of the polynucleotides with the primer.
However, Shin teaches generating a single-adapter library with primer probes that mediate short tandem repeat targeting and are directly incorporated into the Illumina flow cell (page 2, column 2, paragraph 6). Shin teaches that the primer probes (i.e., the primer) anneal to (i.e., capture) target DNA fragments (i.e., polynucleotides) and are used for sequencing (i.e., sequencing is initiated) (page 3, column 1, paragraph 1). Shin teaches that the primer probes are shown to contain a probe/index region in purple and a read 2 primer portion in green that attaches directly to the flow cell and initiates sequencing (Figure 1a). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Goldman and Goldman Supplementary in view of Bathe as described above for encoding digital data of different files as DNA, synthesizing and storing the polynucleotides, and retrieving the desired polynucleotides via capture with primers specific to the sequence tag, with the method of Shim for annealing target DNA fragments and initiating sequencing with the same primer. The basic technique of using the same primer for capturing and initiating sequencing of a target DNA fragment, as taught by Shin as described, would have yielded no more than the predictable outcome during retrieval of DNA encoded digital data, which one of ordinary skill would have 
D. 	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Goldman et al. (Goldman, N., Bertone, P., Chen, S., Dessimoz, C., LeProust, E.M., Sipos, B. and Birney, E., 2013. Towards practical, high-capacity, low-maintenance information storage in synthesized DNA. Nature, 494(7435), pp.77-80. [Goldman] and Supplementary Information [Goldman Supplementary]) in view of Bathe et al. (WO 2017/189914), as applied to claim 7, and further in view of Yamamoto et al. (Yamamoto, M., Kashiwamura, S., Ohuchi, A. and Furukawa, M., 2008. Large-scale DNA memory based on the nested PCR. Natural Computing, 7(3), pp.335-346; IDS Document).
Regarding claim 19, Goldman and Goldman Supplementary in view of Bathe teach the method of claim 7 as described above. Goldman and Goldman Supplementary do not teach the limitation regarding amplifying a specific file with the primer.
However, Yamamoto teaches performing PCR (i.e., amplifying) with primer pair CL0 and CR1 to extract the collection of DNA molecules containing CL0 and CR1 (i.e., the polynucleotides) and exclude all others (page 337, paragraph 2). Insofar as Yamamoto teaches extracting target information only by using the correct address information (page 336, paragraph 2), it is considered that Yamamoto fairly teaches the limitation regarding amplifying the polynucleotides by PCR with the primer pair.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Goldman and 
E. 	Claims 12-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goldman et al. (Goldman, N., Bertone, P., Chen, S., Dessimoz, C., LeProust, E.M., Sipos, B. and Birney, E., 2013. Towards practical, high-capacity, low-maintenance information storage in synthesized DNA. Nature, 494(7435), pp.77-80. [Goldman] and Supplementary Information [Goldman Supplementary]) in view of Bathe et al. (WO 2017/189914) and Shin et al. (Shin, G., Grimes, S.M., Lee, H., Lau, B.T., Xia, L.C. and Ji, H.P., 2017. CRISPR–Cas9-targeted fragmentation and selective sequencing enable massively parallel microsatellite analysis. Nature Communications, 8(1), pp.1-13.).
Claim 12 discloses a method comprising: encoding a series of bits as a plurality of polynucleotide sequences, wherein the series of bits comprises digital data of a data file, wherein there is more than one data file; assigning at least one identifier to the plurality polynucleotide sequences, wherein the identifier is unique to each data file; generating polynucleotide sequence data that includes polynucleotide sequences with a payload region and the identifier as an identifier region; synthesizing polynucleotides based at least partly on the polynucleotide sequence data; and storing the polynucleotides in a container of a polynucleotide data storage system; receiving a request for the digital data of at least one datafile; selecting at least one 
Regarding claim 12, Goldman teaches a method of high-capacity information storage in synthesized DNA (title). 
Regarding step (a), Goldman teaches encoding bits (i.e., a series of bits) of computer files (i.e., digital data of data files) into a DNA code (i.e., a plurality of polynucleotide sequences) (abstract). As Goldman teaches an example of encoding five files (page 77, column 1, paragraph 3), it is considered that this example encompasses the instantly claimed range of more than one data file. 
Regarding step (b), Goldman Supplementary teaches that indexing information, comprising two trits for file identification (i.e., an identifier), was appended to the information storage bases (i.e., assigning at least one identifier to the plurality polynucleotide sequences) (page 4, paragraph 1). As Goldman Supplementary teaches an example of one index, it is considered that this example encompasses the instantly claimed range of at least one identifier. Insofar as Goldman Supplementary teaches that the indexing information is used for file identification, it is considered that Goldman Supplementary fairly teaches the limitation regarding the identifier being unique to each data file. 
Regarding step (c), Goldman Supplementary teaches synthesizing the DNA oligo designs (i.e., the generated polynucleotide sequence data that includes polynucleotide sequences) (page 5, paragraph 2), which are described as having a data-encoding component (i.e., payload region) i.e., identifier region) (page 4, paragraph 1). Goldman teaches synthesizing oligonucleotides (i.e., polynucleotides) corresponding (i.e., based at least partly on) to their designed DNA strings (i.e., the polynucleotide sequence data) (page 77, column 2, paragraph 2).
Regarding step (d), Goldman teaches synthesizing oligonucleotides (i.e., polynucleotides) corresponding (i.e., based at least partly on) to their designed DNA strings (i.e., the polynucleotide sequence data) (page 77, column 2, paragraph 2).
Regarding step (e), Goldman teaches transferring the library (i.e., polynucleotides) to multiple aliquots, and re-lyophilization for long-term storage (i.e., a polynucleotide data storage system) (page 77, column 2, paragraph 2). Insofar as Goldman teaches storing distinct aliquots of the synthesized DNA, it is considered that Goldman fairly teaches the limitation of a container within the polynucleotide data storage system.
Goldman and Goldman Supplementary do not teach the limitations regarding steps, (f)-(i).
However, Bathe teaches methods for controlled segregation of blocks of information encoded in the sequence of a biopolymer, such as nucleic acids and polypeptides, with rapid retrieval based on multiply addressing nanostructured data, and that the sequence address labels are used to associate or select memory objects for sequencing read-out, enabling organization and access of distinct memory objects or subsets of memory objects (abstract). 
Regarding step (f), Bathe teaches that the data pool (i.e., the stored polynucleotides) is specifically selected to narrow down the pool to only messages (i.e., the digital data of at least one datafile) that satisfy the user request (i.e., receiving a request) (page 62, lines 25-27).
i.e., at least one primer or primer pair that corresponds to nucleotides of the identifier region) of the SMOs of interest (i.e., the digital data of the requested data file), where methods of capturing desired DNA sequence tag are known in the art (page 55, lines 19-22). Bathe teaches that the desired sequence tags are captured via nucleic acid hybridization, in which "bait" sequences are used to select the tag regions of the SMOs (i.e., polynucleotides), where the “bait” sequences are nucleotide sequences complementary to the desired sequence tag (i.e., the primer is used to capture the polynucleotides for sequencing) (page 55, lines 23-26). Insofar as the claim recites alternative language regarding the use of the primer for initiating sequencing of the polynucleotides of the digital data of the data file requested, this step is not considered as being necessarily performed, and it is considered that Bathe fairly teaches the limitations of the claim.
Regarding step (i), Bathe teaches that the sorted memory block(s) are read out (i.e., polynucleotide sequence) and decoded to digital format (page 21, lines 23-26).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Goldman and Goldman Supplementary for encoding bits of computer files into a DNA code by designing DNA oligos with a data-encoding component and indexing information, and then synthesizing and storing the designed oligos, with the methods of Bathe for rapid retrieval of distinct memory objects based on multiply addressed nanostructured data, where the primer is used to capture desired DNA sequence tags which are then read out via sequencing. The motivations would have been to use the sequence address labels to associate or select memory objects for sequencing 
Regarding step (h), Goldman and Goldman Supplementary do not teach the limitations regarding using the primer for sequencing.
However, Shin teaches a method for analyzing short tandem repeats in nucleotides by performing amplification-free library preparation and massively parallel, targeted sequencing (abstract). Shin teaches generating a single-adapter library with primer probes that mediate short tandem repeats targeting and are directly incorporated into the Illumina flow cell (page 2, column 2, paragraph 6). Shin teaches that the primer probes (i.e., the primer) anneal to target DNA fragments (i.e., polynucleotides) and are used for sequencing (page 3, column 1, paragraph 1). Shin teaches that the primer probes are shown to contain a probe/index region in purple and a read 2 primer portion in green that attaches directly to the flow cell and initiates sequencing (Figure 1a). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Goldman and Goldman Supplementary in view of Bathe as described above with the method of Shim for annealing target DNA fragments and initiating sequencing with the same primer. The basic technique of using the same primer for capturing and initiating sequencing of a target DNA fragment, as taught by Shin as described above, would have yielded no more than the predictable outcome during retrieval of DNA encoded digital data, which one of ordinary skill would have 
Regarding claim 13, Goldman and Goldman Supplementary in view of Bathe and Shin teach the method of claim 12 as described above. Goldman Supplementary teaches amplifying the synthesized oligonucleotides with paired-end PCR primers complementary to the synthesized adapter sequences flanking each DNA-storage oligo (i.e., all of the polynucleotides are amplified) during library preparation, prior to sequencing in paired-end mode on the Illumina HiSeq 2000 (page 5, paragraph 5 through page 6, paragraph 1). Insofar as it is considered that Goldman and Goldman Supplementary teach the limitation regarding the container as described above, it as it is considered that Bathe teaches the limitation regarding the requested data file, it is considered that Goldman and Goldman Supplementary fairly teach the limitations of the claim.
Regarding claim 14, Goldman and Goldman Supplementary in view of Bathe and Shin teach the method of claim 13 as described above. Goldman Supplementary teaches incorporating paired-end adapter sequences at the 5’ and 3’ ends of each oligonucleotide (i.e., the polynucleotides further comprise a universal sequence) (page 5, paragraph 1).
Regarding claim 15, Goldman and Goldman Supplementary in view of Bathe and Shin teach the method of claim 12 as described above.
However, Bathe teaches the creation of databases (i.e., metadata) which contain the information of sequences or tags that can be used to identify bit stream data, or subsets of bit stream data (i.e., individual identifiers that correspond to individual data files) (page 62, lines 24-32 and page 63, lines 1-5). Insofar as gathering desired data would, under the BRI, entail accessing the stored location of said data to determine the corresponding information, and as 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Goldman and Goldman Supplementary in view of Bathe as described above with the databases containing information of sequence tags for identifying bit stream data as taught by Bathe. The nature of the problem to be solved, selecting the corresponding primers for specific file identifier regions, as well as the need to determine that the identifiers correspond to encoded data of a specific file to accomplish this goal, would have led one of ordinary skill in the art to choose an appropriate database containing this metadata in order to selectively capture sequence tags associated with an SMO, providing random access of information as taught by Bathe (page 54, lines 19-22). Therefore, it would have been obvious to use the database as taught by Bathe in combination with the method of Goldman and Goldman Supplementary in view of Bathe to enable random access of stored nucleotide data.
Regarding claim 20, Goldman and Goldman Supplementary in view of Bathe and Shin teach the method of claim 12 as described above. Goldman and Goldman Supplementary do not teach that the primer facilitates sequencing of the polynucleotides.
However, Shin teaches that the primer probes (i.e., the primer) anneal to target DNA fragments (i.e., polynucleotides) and are used for sequencing (i.e., the primer facilitates sequencing) (page 3, column 1, paragraph 1 and Figure 1A). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10,774,379 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims include limitations of encoding a series of bits as a plurality of polynucleotide sequences, assigning at least one identifier, generating polynucleotide sequence data that includes polynucleotide sequences with a payload region and the identifier as an identifier region, synthesizing polynucleotides based at least partly on the polynucleotide sequence data, storing the polynucleotides in a container of a polynucleotide data storage system, receiving a request .  
Claim 12 is an obvious variant of claims 1 and 4 of the ‘379 reference application, wherein the differences in the instant application are:
1.	wherein the series of bits comprises digital data of a data file, wherein there is more than one data file;
2.	assigning at least one identifier to the plurality polynucleotide sequences, wherein the identifier is unique to each data file;
3.	receiving a request for the digital data of at least one data file;
4.	wherein the primer is used to capture the polynucleotides for sequencing and/or for initiating sequencing of the polynucleotides of the digital data of the data file requested; and
5.	sequencing, using the primer.
However, regarding difference 1, looking to the Specification of the '370 reference application for definition of a series of bits reveals that an arrangement of nucleotides included in a polynucleotide (e.g., CTGAAGT . . . ) can correspond to an arrangement of bits that encodes digital data (e.g., 11010001 . . . ), where the digital data can include audio data, video data, image data, text data, software, combinations thereof, and the like (i.e., data files) (column 1, lines 15-20), and that polynucleotides of two different data files can be stored in a container of a polynucleotide data storage system (column 1, lines 34-36). It would have been an obvious variation to encode a series of bits as in the ’379 patent as an obvious variant of step of instant 
Regarding difference 2, patent '379 claims 1 and 4 include additional limitations to dividing polynucleotide sequences into groups so that they are in a particular range and assigning group identifiers. It would have been obvious to divide and assign to particular groups as in the ‘379 patent as an obvious variant of the step of instant claim 12 that includes unique identifier regions. It would have been an obvious variation to include group identifications as the method in which to assign at least one identifier which is unique to each data file.  
Regarding difference 3, looking to the Specification of the '379 reference application for the definition of a request reveals that a request to retrieve digital data can be made for one or more data files (column 3, lines 5-6). It would have been an obvious variation to receive a request for the digital data as in the ‘379 patent as an obvious variant of the step of instant claim 12 of receiving a request for the digital data of at least one data file.
Regarding difference 4, enriching the requested polynucleotides from the pool via capture with the primer is an obvious variant of the PCR amplification steps of the '370 reference application. Looking to the Specification of the '379 reference application for definition, primers can be utilized to selectively amplify the target polynucleotides in a sample that includes both the target polynucleotides and other polynucleotides that encode digital data other than the requested digital data, and that the quantity of the target polynucleotides will be much greater than the other polynucleotides stored with the target polynucleotides so that the probability of sequencing the target polynucleotides will be greater than the probability of sequencing the non-target polynucleotides (column 4, lines 15-25). It would have been an obvious variation to amplify, using the primer, the polynucleotide to produce an amplification product as in the ‘379 patent as 
Regarding difference 5, looking to the Specification of the '379 reference application for the definition of sequencing reveals that PCR can also be utilized during the sequencing of the polynucleotides, and that a PCR reaction has three main components: the template, the primers, and enzymes, where the primers are short synthetic strands that define the beginning and end of the region to be amplified (column 15, lines 16-34). It would have been an obvious variation to sequence the amplification product as in the ‘379 patent as an obvious variant of the step of instant claim 12 of sequencing, using the primer, the polynucleotides that are enriched by either amplification or capturing.

Conclusion
No claims are allowed.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNA NICOLE SCHULTZHAUS whose telephone number is (571)272-0812.  The examiner can normally be reached on Monday - Friday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANNA NICOLE SCHULTZHAUS/Examiner, Art Unit 1631                                                                                                                                                                                                        
/Lori A. Clow/Primary Examiner, Art Unit 1631